Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed on September 28, 2020 have been received.
Claims 1-7 are pending in this application, claims 1-4 and 7 are withdrawn from further consideration (see Election/Restriction below), and claims 5 and 6 were examined on the merits.

Restriction/Election:
Applicant’s election without traverse of Group II, claims 5 and 6, in the reply filed on 09/28/2020 is acknowledged.
Claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2020.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (Asian Australas. J. Anim. Sci., August 2013, Vol. 26, No. 8, p. 1181-1188, which is cited in IDS filed on 09/25/2018) in view of SCORE search results (search results for SEQ ID NO: 1, conducted on 1/22/2021, 23 pages of PDF), and of Basu et al. (WO 2014/081884 which is cited on IDS 10/16/2020) and of Everard et al. (Best Practice & Research Clinical Gastroenterology, 2013, Vol. 27, p. 73-83).


Regarding claims 5 and 6, Yi et al. teach a method for improving intestinal flora, comprising orally applying a protease to a subject who requires improvement of intestinal flora, and a method of treatment for improving intestinal flora comprising administering the protease of claim 1 comprising at least one of the following polypeptides (1) to (3): (1) a polypeptide consisting of an amino acid sequence shown in SEQ ID NO: 1 (administering a enzyme complex containing a protease to weaned pigs and the supplementation significantly increased the population Lactobacilli in the cecum) (see for example, p. 1185 “Microbial counts in large intestine” and Table 5, its description, p. 1187 Discussion-continued, and Abstract).

Yi et al. do not teach protease comprising a polypeptide consisting of an amino acid sequence shown in SEQ ID NO: 1.
However, before the effective filing date of the invention a protease comprising a polypeptide consisting of an amino acid sequence shown in SEQ ID NO: 1 for administering to a person who requires improvement of intestinal flora (nutritive polypeptide consisting of an amino acid sequence shown in SEQ ID NO: 1, useful human subject at risk of developing obesity, diabetes, cardiovascular disease) was known and available in the art and was being used in nutritive formulations for human subjects (see for example, results “No. 5” Aspergillus oryzae protease sequence, with 100% sequence identity with SEQ ID NO: 1, of 
It should be noted that, before the effective filing date of the invention Everard et al. teach changes in composition of intestinal flora (gut microbiota) are associated with risk of developing obesity, diabetes, cardiovascular disease (see for example, Introduction, Fig 1, its legend, and Abstract). 

Therefore, in view of the teachings of prior art a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to the protease comprising a polypeptide consisting of an amino acid sequence shown in SEQ ID NO: 1 for the protease in the method taught by Yi et al. and administer it to a person with a reasonable expectation of success in providing the claim methods for improving intestinal flora as required by claims 5 and 6. Because substituting one protease for another protease taught by the prior art to be used for the same purpose would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention (Also see MPEP 2144.06 II.). The claimed method would have been obvious because before the effective filing date of the invention a person of ordinary skill in the art would have recognized the equivalency. Because, Yi et al. teach a method for improving intestinal flora, comprising orally applying a protease to a subject who requires improvement of intestinal flora, because before the effective filing date of the invention a protease comprising a polypeptide consisting of an amino acid sequence shown in SEQ ID NO: 1 for administering to a person who requires improvement of intestinal flora was known and available in the art and was being used in nutritive formulations for human subject (person) at risk of developing obesity, diabetes, cardiovascular disease, and further because Everard et al. teach changes in composition of intestinal flora (gut microbiota) are associated with risk of developing obesity, diabetes, cardiovascular disease.

Conclusion:
No claim(s) is allowed at this time.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651